Approved December 20, 2011

Federal Home Loan Bank of Topeka
2012 Executive Incentive Compensation Plan Targets
Goal Metrics, Metric Performance Ranges, Participant Eligibility and Metric
Weights

This document specifies goal metrics, metric performance ranges, metric weights
and shareholder safeguard for the participants (Participants) in the Executive
Incentive Compensation Plan (Plan).



A.   Total Base Opportunity Goal Metrics. The following goal metrics are
assigned to the Participants under the Plan. All calculations including interest
rates will be rounded to two decimal places.



1.   Adjusted Return Spread on Class B Common Stock



•   Definition: The spread between Pre-ASC 815 (formerly referred to as SFAS
133), Pre AHP adjusted return available for Class B Common Stock (weighted by
the amount Class B Common Stock outstanding each day) and the weighted average
daily Overnight Federal funds effective rate (Fed Effective).



•   Measure: Pre-ASC 815, AHP adjusted return available for Class B Common Stock
(using core income as defined below), less earnings attributed to Class A Common
Stock (defined as the sum of the daily amounts calculated by multiplying the
outstanding Class A Common Stock times Fed Effective plus 0.84 percent for each
day), relative to average Class B Common Stock outstanding for the period as a
spread over the Fed Effective for the period.

Adjusted income is defined as follows:



  •   Net income calculated under generally accepted accounting principles
(GAAP)



  •   Plus AHP assessments



  •   Excluding the impact or adjustment required because of Accounting
Standards Codification 815 (ASC 815)



  •   Plus dividends on redeemable Class A and Class B Common Stock treated as
interest expense under Statement of Financial Accounting Standards No. 150



  •   Minus prepayment fees



  •   Minus/plus realized or unrealized gains/losses on securities (excludes any
charges for other-than-temporary impairment of securities)



  •   Minus/plus gains/losses on early retirement of debt and related
derivatives



  •   Minus/plus any amortization/accretion of premium/discount on unswapped
mortgage-backed securities in the FHLBank’s trading portfolio (not
amortized/accreted under GAAP)



•   Performance Range:

              Annual Performance Range
Threshold
    5.73 %
Target
    9.84 %
Optimum
    13.96 %

1



2.   Net Income after Capital Charge



•   Definition: The dollar amount of adjusted income as defined in the above
metric, but Post-AHP assessment, which exceeds the cost of the required return
on capital.



•   Measure: Adjusted income as defined in the Net Income after Capital Charge
Definition above, less required return on all capital. The required return on
capital is the sum of the outstanding Class B Common Stock times three-month
LIBOR plus 1.00 percent for each day during the year plus the sum of all other
capital (regulatory for Class A Common Stock and GAAP for retained earnings and
other comprehensive income) times three-month LIBOR for each day during the
year.



•   Performance Range:

              Annual Performance Range
Threshold
  $ 26,631,425  
Target
  $ 53,262,850  
Optimum
  $ 79,894,275  



3.   Retained Earnings

Definition: The dollar amount of GAAP Retained Earnings as of 12/31/2012.



•   Measure: Retained earnings as defined above as reported on the 12/31/12
balance sheet.



•   Performance Ranges:

              Annual Performance Range
Threshold
  $ 404,426,667  
Target
  $ 445,961,018  
Optimum
  $ 487,495,369  



4.   Mission Product Utilization



•   Definition: Member usage of mission-oriented products. Mission-oriented
products consist of the following:



  •   Affordable Housing Program (AHP);



  •   CICA — Community Housing Program (CHP); CHP Plus; Community Development
Program (CDP); and Housing and Community Development Emergency Loan Program
(HELP)



  •   Homeownership Set-aside Programs (RFHP or TOP); and



  •   Joint Opportunities for Building Success (JOBS).



•   Measure: Calculate the number of FHLBank members at the time of mission
product usage that qualify as a user of a product (as defined below following
each product) at any time during the current calendar year. For purposes of
calculating the number of qualifying users a member is counted only once within
each mission-oriented product category. Program participation use is credited
and remains credited for the entire calendar year irrespective of whether the
participating member is subsequently acquired, merged or otherwise terminates
FHLBank membership.



•   Mission-oriented Product Category Usage Definitions



  •   AHP — Applications submitted. Applications submitted by a member but
subsequently deemed to be ineligible by FHLBank will be counted as a qualified
use.



  •   CICA — Applications approved.



  •   Homeownership Set-aside Programs (RFHP or TOP) — Agreements submitted.



  •   JOBS — Applications submitted.



•   Performance Range:

              Annual Performance Range
Threshold
    300  
Target
    350  
Optimum
    400  



5.   Risk Management – Market, Credit and Liquidity Risks

Definition: Management of FHLBank risks as determined by the weighted average
rating by the board of directors in an annual evaluation of the Risk Appetite
metrics in this area. General risk categories are market, credit, and liquidity
risks.



•   Performance Ranges

          Weighted Average Score   Payout
5 (superior)
    150 %
4 (highly successful)
    125 %
3 (successful)
    100 %
2.5 (moderately successful)
    50 %
2 (marginally successful)
    0 %
1 (unsuccessful)
    0 %



•   Risk Management Metric Weights: The following metric weight for each goal
metric is assigned to the Participants:

          Risk Management Area   Weighting
Liquidity Risk
    30 %
Market Risk
    40 %
Credit Risk
    30 %
Total
    100 %



6.   Risk Management – Compliance, Business and Operations Risks

Definition: Management of FHLBank risks as determined by the weighted average
rating by the board of directors in an annual evaluation of the Risk Appetite
metrics in this area. General risk categories are compliance, business and
operations risks.



•   Performance Ranges

          Weighted Average Score   Payout
5 (superior)
    150 %
4 (highly successful)
    125 %
3 (successful)
    100 %
2.5 (moderately successful)
    50 %
2 (marginally successful)
    0 %
1 (unsuccessful)
    0 %



•   Risk Management Metric Weights: The following metric weight for each goal
metric is assigned to the Participants:

          Risk Management Area   Weighting
Compliance Risk
    30 %
Business Risk
    40 %
Operations Risk
    30 %
Total
    100 %



B.   Deferred Incentive Goal Metrics.

In calculating Base Award amounts, performance shall be measured by evaluating
the following:

                                      Minimum   Threshold   Target   Maximum
 
                          2/12 or 1/12 vs
Total Return(1)
  >8/12 vs FHLBanks   8/12 vs FHLBanks   5/12 vs FHLBanks   FHLBanks
 
                               
Deferred Incentive
                               
Performance Measure Percentage
    0 %     75 %     100 %     125 %
Weighting
    0.375       0.375       0.375       0.375  
Dollar Value (Deferred Incentive x Performance Measure Percentage x Weight)
  $       $       $       $    
 
                          2/12 or 1/12
Expense Growth(2)
  >9/12 vs FHLBanks   9/12 vs FHLBanks   6/12 vs FHLBanks   vs FHLBanks
 
                               
Deferred Incentive
                               
Performance Measure Percentage
    0 %     75 %     100 %     125 %
Weighting
    0.25       0.25       0.25       0.25  
Dollar Value (Deferred Incentive x Performance Measure Percentage x Weight)
  $       $       $       $    
Market Value of Equity (MVE) / Total Regulatory Capital Stock
                          2/12 or 1/12
(TRCS)(3)
  >9/12 vs FHLBanks   9/12 vs FHLBanks   6/12 vs FHLBanks   vs FHLBanks
 
                               
Deferred Incentive
                               
Performance Measure Percentage
    0 %     75 %     100 %     125 %
Weighting
    0.375       0.375       0.375       0.375  
Dollar Value (Deferred Incentive x Performance Measure Percentage x Weight)
  $       $       $       $    
Total Value (Dollar Value for Total Return + Dollar Value for Expense Growth +
Dollar Value for MVE/TRCS)
  $       $       $       $    
Base Award Opportunity Percentage Level I (40%) Level II (32.5%) Level III (25%)
    %       %       %       %  
Total Base Award (Total Value x Base Award Opportunity Percentage)
  $       $       $       $    

Footnotes:
1) Total Return. Total Return equals the Total Dividends, plus the Change in
Retained Earnings, divided by the Average Capital. For FHLBank Topeka: Total
Dividends is defined as the sum of the actual dividends paid on required Class A
Common Stock and all Class B Common Stock during the three-year Performance
Period; Change in Retained Earnings is defined as the change in retained
earnings from 12/31/11 to 12/31/14; and Average Capital is defined as the
average daily ending balance of required Class A Common Stock and all Class B
Common Stock for dates starting with 01/01/12 and ending 12/31/14. For the other
FHLBanks, unless determined otherwise by the Compensation Committee: Total
Dividends is defined as all dividends paid on all capital stock during the
three-year period; Change in Retained Earnings is defined as the change in
retained earnings from 12/31/11 to 12/31/14; and Average Capital is defined as
the average daily ending balance of all capital stock outstanding for dates
starting with 01/01/12 and ending 12/31/14. For performance comparison purposes,
FHLBank Topeka will be ranked against the other FHLBanks, with the highest total
return being the best performance, and ranking 1st out of the 12 FHLBanks.

2) Expense Growth. Expense growth is the dollar amount of the change in
operating expenses (including salaries and benefits, costs of quarters and other
operating expenses) at FHLBank Topeka from calendar year 2011 to calendar year
2014. For performance comparison purposes, FHLBank Topeka will be ranked against
the other FHLBanks, with the lowest increase (or greatest decrease) being the
best performance, and a 1st out of the 12 FHLBanks being the highest ranking.

3) MVE/TRCS. Using amounts reported on the Trendbook Analysis from the FHFA Call
Report System (CRS), MVE/TRCS is calculated by dividing base case MVE by TRCS
(TRCS calculated as Total Regulatory Capital minus Retained Earnings) calculated
at the end of the Performance Period. For performance comparison purposes,
FHLBank Topeka will be ranked against the other FHLBanks, with the highest
MVE/TRCS being the best performance, and ranking 1st out of the 12 FHLBanks.

2



C.   Total Base Opportunity and Participant Levels.

Total Base Opportunity Matrix
(As a percent of base)

                                                                         
Participant   Total Base Opportunity   Cash Incentive   Deferred Incentive      
                                              Opportunity *
 
  Thresh   Target   Max   Thresh   Target   Max   Thresh   Target   Max
Level 1
                                                                       
CEO
    60       80       100       30       40       50       30       40       50
 
Level 2
                                                                       
COO
    45       65       85       22.5       32.5       42.5       22.5       32.5
      42.5  
Level 3
                                                                       
CRO
    30       50       70       15       25       35       15       25       35  
General Counsel
    30       50       70       15       25       35       15       25       35  
CAO
    30       50       70       15       25       35       15       25       35  

• The final value of the deferred incentive opportunity may be $0 if at
threshold metrics are not met, 75% of initial deferral at threshold, 100% at
target and 125% at maximum.

D. Base Opportunity Metric Weights. The following metric weight for each goal
metric is assigned to the Participants:

                          Objective   CEO/COO   CRO/CAO   General Counsel
1. Adjusted Return Spread on Class B
Common Stock
  20%

  10%

  15%


2. Net Income after Capital Charge
    20 %     10 %     15 %
3. Retained Earnings
    10 %     20 %     10 %
4. Mission Product Utilization
    10 %     10 %     10 %
5. Risk Management- Market, Credit,
Liquidity
  20%

  20%

  20%


6. Risk Management- Compliance,
Business, Operations
  20%

  30%

  30%


Total
    100 %     100 %     100 %

3